AMENDMENT NO. 3
TO THE
SUPPLEMENTAL RETIREMENT PLAN
FOR EMPLOYEES OF
WEBSTER BANK

The Supplemental Retirement Plan for Employees of Webster Bank, as amended and
restated effective as of January 1, 2003, is hereby amended as follows:

(1) Effective as of January 1, 2007, the first paragraph of the “General”
section of the Plan is deleted and the following is substituted in lieu thereof:

This is a non-qualified supplemental retirement plan (the “Supplemental Plan”)
for certain employees of Webster Bank, National Association (the “Bank”) and its
affiliates who are also participants in the Webster Bank Pension Plan (the
“Pension Plan”) or the Webster Bank Retirement Savings Plan (the “401(k) Plan”).

(2) Effective as of January 1, 2007, two new paragraphs are added at the end of
the “General” section of the Plan to read as follows:

Effective as of January 1, 2007, benefit accruals under the Pension Plan will
cease for all employees who are first hired or are rehired on or after
January 1, 2007. Effective as of January 1, 2008, benefit accruals under the
Pension Plan will cease for all other employees. Therefore: (a) all employees
who are first hired on or after January 1, 2007 will receive no supplemental
retirement income under the Plan; (b) all employees who are rehired on or after
January 1, 2007 will receive no additional accrual of supplemental retirement
income on or after January 1, 2007, and the amount of their supplemental
retirement income will not exceed the amount of their supplemental retirement
income determined as of the date of their prior termination of employment; and
(c) all other employees will accrue no additional supplemental retirement income
on or after January 1, 2008, and the amount of their supplemental retirement
income will not exceed the amount of their supplemental retirement income
determined as of the close of business on December 31, 2007.

In addition: (a) effective as of January 1, 2007, all employees who are first
hired on or after January 1, 2007 will be eligible to receive both matching
contributions and nonelective contributions under the 401(k) Plan; (b) effective
as of April 1, 2007, all employees who are rehired on or after January 1, 2007
will be eligible to receive both matching contributions and nonelective
contributions under the 401(k) Plan; and (c) effective as of January 1, 2008,
all other employees will be eligible to receive (i) both matching contributions
and nonelective contributions under the 401(k) Plan, and (ii) if the employees
are employed on December 31, 2006 and are active participants in the Pension
Plan on December 31, 2007, transition contributions under the 401(k) Plan.
Therefore, under the Plan, the supplemental matching contributions of each
eligible employee will be determined by reference to the matching contribution
formula, nonelective contribution formula, and transition contribution formula
applicable to the employee under the 401(k) Plan.

(3) Effective as of January 1, 2007, Article I of the Plan is amended by
deleting Section 9 and substituting the following in lieu thereof:

Section 9. “401(k) Plan” means the Webster Bank Retirement Savings Plan and any
subsequent amendments thereto. For the period prior to January 1, 2007, 401(k)
Plan meant the Webster Bank Employee Investment Plan.

(4) Effective as of January 1, 2007, a new Section 2(h) is added to Article II
of the Plan to read as follows:

(h) Effective as of January 1, 2007, benefit accruals under the Pension Plan
will cease for all Employees who are first hired or are rehired on or after
January 1, 2007. Effective as of January 1, 2008, benefit accruals under the
Pension Plan will cease for all other Employees (including but not limited to
the Chairman and Chief Executive Officer of the Bank and the President of the
Bank who were in office on January 1, 2004). Therefore, notwithstanding anything
else in this Article II to the contrary:

(i) all Employees who are first hired on or after January 1, 2007 will receive
no Supplemental Retirement Income under the Plan;

(ii) all Employees who are rehired on or after January 1, 2007 will receive no
additional accrual of Supplemental Retirement Income on or after January 1,
2007, and the amount of their Supplemental Retirement Income will not exceed the
amount of their Supplemental Retirement Income determined as of the date of
their prior termination of employment; and

(iii) all other Employees (including but not limited to the Chairman and Chief
Executive Officer of the Bank and the President of the Bank who were in office
on January 1, 2004) will accrue no additional Supplemental Retirement Income on
or after January 1, 2008, and the amount of their Supplemental Retirement Income
will not exceed the amount of their Supplemental Retirement Income determined as
of the close of business on December 31, 2007.

(5) Effective as of January 1, 2007, Section 2(a) of Article III of the Plan is
amended to read as follows:

(a) As of the last day of each calendar year, the amount of an eligible
Employee’s Supplemental Matching Contributions will be determined. The amount of
such Supplemental Matching Contributions for a calendar year will equal the sum
of the following:

(i) the excess, if any, of: (A) the Employee’s adjusted matching contributions,
as determined under Section 2(b) of Article III, for such calendar year; over
(B) the maximum amount of matching contributions which would have been allocated
for the benefit of the Employee under the 401(k) Plan for such calendar year if
he or she had actually made the maximum elective deferrals permitted by the
terms of the 401(k) Plan (determined in accordance with the limitations set
forth in the 401(k) Plan and in Code Sections 401(k), 401(m), 402(g), 415 and
401(a)(17));

(ii) if the eligible Employee is entitled to receive nonelective contributions
under the 401(k) Plan, the excess, if any, of: (A) the Employee’s adjusted
nonelective contributions, as determined under Section 2(b) of Article III, for
such calendar year; over (B) the actual nonelective contributions received by
the Employee during the calendar year (determined in accordance with the
limitations set forth in the 401(k) Plan and in Code Section 415 and
401(a)(17));

(iii) if the eligible Employee is entitled to receive transition contributions
under the 401(k) Plan, the excess, if any, of: (A) the Employee’s adjusted
transition contributions, as determined under Section 2(b) of Article III, for
such calendar year; over (B) the actual transition contributions received by the
Employee during the calendar year (determined in accordance with the limitations
set forth in the 401(k) Plan and in Code Section 415 and 401(a)(17)); and

(iv) with respect to the Chairman and Chief Executive Officer of the Bank and
the President of the Bank who were in office on January 1, 2004, if the Employee
is entitled to receive transition contributions under the 401(k) Plan, an
additional supplemental transition contribution.

(6) Effective as of January 1, 2007, Section 2(b) of Article III of the Plan is
amended to read as follows:

(b) For purposes of Section 2(a)(i)(A) of Article III, an Employee’s adjusted
matching contributions shall equal the Matching Percentage of the Employee’s
elective deferrals under the 401(k) Plan to the extent they do not exceed the
Minimum Percentage of the Employee’s compensation, except that:

(i) it shall be assumed that the Employee elected to contribute at least the
Minimum Percentage of his or her compensation as elective deferrals under the
401(k) Plan;

(ii) adjusted matching contributions shall be determined without regard to the
limitations on elective deferrals under Section 401(k) and Section 402(g) of the
Code;

(iii) adjusted matching contributions shall be determined without regard to the
limitations on matching contributions under Section 401(m) of the Code;

(iv) adjusted matching contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(v) adjusted matching contributions shall be determined without regard to the
limitations on compensation under Section 401(a)(17) of the Code; and

(vi) adjusted matching contributions shall be determined by reference to the
definition of compensation set forth in Section 2(c) of Article III.

The adjustments for determining adjusted matching contributions which are
described in this Section 2(b) of Article III shall apply to all calendar years
in which the Employee was eligible to participate in the Supplemental Plan,
including any calendar years prior to the effective date of any amendment to the
Supplemental Plan.

For purposes of Section 2(a)(ii)(A) of Article III, an Employee’s adjusted
nonelective contributions shall equal the nonelective contributions that the
Employee would receive under the 401(k) Plan, except that:

(i) adjusted nonelective contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(ii) adjusted nonelective contributions shall be determined without regard to
the limitations on compensation under Section 401(a)(17) of the Code; and

(iii) adjusted nonelective contributions shall be determined by reference to the
definition of compensation set forth in Section 2(c) of Article III.

For purposes of Section 2(a)(iii)(A) of Article III, an Employee’s adjusted
transition contributions shall equal the transition contributions that the
Employee would receive under the 401(k) Plan, except that:

(i) adjusted transition contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(ii) adjusted transition contributions shall be determined without regard to the
limitations on compensation under Section 401(a)(17) of the Code; and

(iii) adjusted transition contributions shall be determined by reference to the
definition of compensation set forth in Section 2(c) of Article III.

For purposes of Section 2(a)(iv) of Article III, an additional supplemental
transition contribution shall be determined as follows:

(i) the additional supplemental transition contribution for the Chairman and
Chief Executive Officer of the Bank who was in office on January 1, 2004 shall
equal twenty-five and five-tenths percent (25.5%) of his additional supplemental
transition contribution compensation; provided, however, that such Employee
shall not receive an additional supplemental transition contribution for any
period following the date on which he terminates employment or the date on which
he reaches age 65 (whichever occurs first);

(ii) the additional supplemental transition contribution for the President of
the Bank who was in office on January 1, 2004 shall equal forty-five and
four-tenths percent (45.4%) of his additional supplemental transition
contribution compensation; provided, however, that such Employee shall not
receive an additional supplemental transition contribution for any period
following the date on which he terminates employment or December 31 of the
calendar year in which he reaches age 65 (whichever occurs first); and

(iii) for purposes of determining an Employee’s additional supplemental
transition contribution, his additional supplemental transition contribution
compensation shall equal his base pay and any bonuses earned during the
applicable period (whether or not paid during the applicable period).

(7) Effective as of January 1, 2007, Section 3 of Article III of the Plan is
amended to read as follows:

Section 3. Vesting of Supplemental Matching Contributions. Subject to Section 3
of Article IV, an eligible Employee will become vested and will have a
nonforfeitable right to receive the amount credited to his or her Supplemental
Matching Contributions Account as follows:

(a) With respect to an eligible Employee’s supplemental matching contributions
as described in Section 2(a)(i) of Article III, in the same manner and to the
same extent as the amount credited to the Employee’s matching contributions
account under the 401(k) Plan;

(b) With respect to an eligible Employee’s supplemental nonelective
contributions as described in Section 2(a)(ii) of Article III, in the same
manner and to the same extent as the amount credited to the Employee’s
nonelective contributions account under the 401(k) Plan; and

(c) With respect to an eligible Employee’s supplemental transition contributions
as described in Section 2(a)(iii) of Article III and additional supplemental
transition contributions as described in Section 2(a)(iv) of Article III, in the
same manner and to the same extent as the amount credited to the Employee’s
transition contributions account under the 401(k) Plan.

(8) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendments.

Dated at Waterbury, Connecticut the            day of      , 20 .

     
ATTEST:
  WEBSTER BANK, NATIONAL ASSOCIATION
 
   
     
  By     
 
   
Its Secretary
  Title:
 
   

